Citation Nr: 1712517	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  09-46 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as due to a qualifying chronic disability pursuant to 38 U.S.C.A. § 1117 (West 2014).

2.  Entitlement to service connection for irritable bowel syndrome, to include as due to a qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for a right knee condition.

4.  Entitlement to service connection for a left knee condition, to include as secondary to the right knee.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 1991, including service in the Southwest Asia theater of operations during the Persian Gulf War in 1990 and 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision that denied entitlement to service connection for a left knee disability, and found that new and material evidence had not been received to reopen claims for service connection for fibromyalgia and tinea corporis (claimed as skin rashes); and from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that new and material evidence had not been received to reopen claims for service connection for right and left knee disabilities.  The Veteran perfected his appeal with respect to these issues only.

In July 2014, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of the hearing has been associated with the claims file.

The Board also notes that the issues of entitlement to service connection for fibromyalgia and irritable bowel syndrome were denied in an unappealed August 2006 rating decision.  Because new and material evidence in the form of VA treatment records was received within one year of that decision, however, the Board finds that the August 2006 decision is not final under 38 C.F.R. § 3.156(b).  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In this regard, the Board notes that the August 2006 rating decision found that the Veteran did not have diagnosed fibromyalgia or irritable bowel syndrome.  VA treatment records submitted in April 2007 indicated diagnoses of fibromyalgia and reflux esophagitis.  As such, these issues are characterized as above.

In March 2015, the Board reopened the Veteran's service connection claim for skin rashes and remanded all issues on appeal for further development.

In February 2016, the RO granted service connection for dermatitis with a noncompensable evaluation, effective September 25, 2008.  As such award of service connection constitutes a full grant of the benefits sought on appeal and the Veteran has not disputed either the rating assigned or effective date of the rating, this issue is no longer before the Board for appellate consideration.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The issues of entitlement to service connection for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has current fibromyalgia is a qualifying chronic disability resulting from medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms due to his Persian Gulf service and which can at least be rated as compensable.

2.  The Veteran has current inflammatory or irritable bowel syndrome, which is a qualifying chronic disability resulting from medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms due to his Persian Gulf service and which can at least be rated as compensable.


CONCLUSIONS OF LAW

The criteria for service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.317 (2016).

The criteria for service connection for inflammatory bowel syndrome have been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

Service connection generally requires evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of "chronic qualifying disability" that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disabilities, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.   

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or a functional gastrointestinal disorder) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection. 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B). 

 A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. 
 § 3.317(a)(2)(ii).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Post service treatment records reflect reports of gastrointestinal issues, fatigue, and muscle and joint pain.  VA treatment records show that the Veteran was diagnosed as having fibromyalgia in 2007 and with a history of irritable bowel syndrome in 2016.

In September 2015, the Veteran underwent VA examination for fibromyalgia and irritable bowel syndrome.  During examination, the Veteran reported that although he had been diagnosed with fibromyalgia since 2009, his symptoms began after he returned from the Gulf War.  The current symptoms of this condition included widespread musculoskeletal pain, muscle weakness, sleep disturbances, and depression, which were constant or near constant.  

The Veteran also reported that irritable bowel syndrome began after returning from the Gulf War in 1991, which he stated was manifested by frequent diarrhea and abdominal distension.  The examiner diagnosed the Veteran with both fibromyalgia and irritable bowel syndrome but offered negative nexus opinions for each condition.

The Veteran also submitted statements from his medical treatment providers.  In a June 2016 letter, the Veteran's psychiatrist, Dr. A. Aziz, stated that it was as likely as not that the Veteran's fibromyalgia and gastrointestinal disorders (characterized, without explanation, as inflammatory bowel disease) were due to his military service in the Gulf War.  In a January 2017 letter, VA physician Dr. B. Chaudry noted the Veteran's treatment for multiple current medical problems, including ulcerative colitis and fibromyalgia.  

This evidence demonstrates that the Veteran has been diagnosed with both fibromyalgia and irritable bowel syndrome during the course of the appeal.  These are considered to be medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms conditions under 38 U.S.C.A. § 1117(a)(2)(B) (West 2014).  

The Veteran's fibromyalgia has manifested to a compensable level under Diagnostic Code (DC) 5025, for which a 10 percent rating is appropriate for symptoms that require continuous medication for control.  See 38 C.F.R. § 4.71a, DC 5025.  The September 2015 examination included findings of widespread musculoskeletal pain and tender points, which appeared to be constant and apparently not refractory to treatment.  See also February 2, 2007 VA treatment record (noting that oral analgesic options were limited due to history of hepatitis C and elevated LFTs).  Thus, but for his history of intravenous drug use and treatment for hepatitis C, the Veteran would likely be in receipt of treatment with continuous medication for his fibromyalgia symptoms.  

Additionally, under DC 7319, a 10 percent rating is appropriate for moderate colon syndrome with frequent episodes of bowel disturbances with abdominal distress.  38 C.F.R. § 4.114, DC 7319.  Accordingly, the Veteran's irritable bowel syndrome symptoms have also manifested to a compensable degree as shown by the September 2015 VA examiner's finding that the Veteran suffered from frequent episodes of bowel disturbance with abdominal distress. 

Although the September 2015 VA examiner found against any nexus between the Veteran's fibromyalgia and irritable bowel syndrome and his military service, the nexus finding is irrelevant as service connection is warranted on a presumptive basis because these conditions have manifested to a compensable level prior to December 31, 2016.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1).

Therefore, resolving all reasonable doubt in the Veteran's favor, the Board concludes that entitlement to service connection for fibromyalgia and for irritable bowel syndrome, each due to a medically unexplained chronic multisymptom illness, is warranted.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for fibromyalgia is granted.

Service connection for irritable bowel syndrome is granted.


REMAND

In March 2015, the Board remanded the appeal to, inter alia, obtain non-VA medical records and provide him with a VA examination for his claimed knee conditions.  

In September 2015, the Veteran underwent a VA knee examination.  According to the examiner's notes, the Veteran reported that he fell off of a truck and injured his right leg in service and that he had been compensating with his left knee due to his right leg for many years.  He also stated that he needed to wear a left knee brace for ambulation.  The examiner diagnosed bilateral knee tendonitis/tendinosis, concluding that the left knee disability was at least as likely as not due to the right knee disability.  However, the examiner did not provide any nexus opinion with respect to the right knee.  In September 2016, the AOJ obtained an addendum opinion concerning the right knee.  The examiner concluded that it was less likely than not that the Veteran's right knee disability was related to service because there was insufficient evidence that the Veteran's in-service complaints of right knee pain "without MOI [mechanism of injury]" would have resulted in a "real or permanent injury that can be shown to have persisted beyond his separation from service."  The September 2016 VA examiner did not consider or address the Veteran's statements, made at the July 2014 Board hearing; and in VA treatment records; that he injured his right leg in service after falling off of a truck and that he had experienced ongoing knee issues since then.

In August 2015, the AOJ sent a letter to the Veteran in August 2015 asking for authorization to obtain treatment records from Dr. Cole and the California Department of Corrections dating from 1998 to 2002, but the Veteran did not respond.  VA has no further duty to seek these records.  38 C.F.R. § 3.159(c)(1)(ii) (2016).  At the July 2014 Board hearing, the Veteran indicated that he had sought medical treatment for his knee in 1991 at VA, but only VA treatment records dating from 2000 have been associated with the claims file.  VA has a duty to obtain the earlier records and its efforts to obtain these records must continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.  38 U.S.C.A. § 5103A(c)(2) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain (i) VA treatment records dating from 1991 to 2000.

If any requested records cannot be obtained, the Veteran should be informed of the missing records, the efforts made to obtain the records, and what further actions will be taken with regard to his claims.

2.  Return the claims file and a copy of this remand to the VA examiner who authored the September 2016 addendum opinion concerning the Veteran's right knee, for preparation of another addendum opinion.  If that examiner is not available, another examiner may provide the opinion.

The examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee condition had its onset in or is otherwise medically related to service.  

The examiner should address the Veteran's statements (made at the July 2014 Board hearing and in VA treatment records) that he injured his right knee in service when he fell off of a truck.  The examiner should opine whether these statements, if accepted, would be sufficient to establish a link between the current right knee disability and an in-service injury.  The examiner should also opine whether there is any medical reason to reject these reports.  Courts have generally held that the absence of treatment records is an insufficient reason to reject a Veteran's reports; unless the existence of such treatment records would be medically expected.

The examiner should provide reasons for any opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner must explain why he or she is unable to provide the needed opinion and whether the inability is due to the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or there is additional evidence that, if obtained, would permit the opinion to be provided.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


